Case 2:20-cv-00107-BJR Document 3 Filed 01/24/20 Page 1of 3
AO 121 (Rev. 06/16)

 

TO:
Register of Copyrights REPORT ON THE
U.S. Copyright Office FILING OR DETERMINATION OF AN
101 Independence Ave. S.E. ACTION OR APPEAL

Washington, D.C. 20559-6000 REGARDING A COPYRIGHT

 

 

 

 

In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):

 

 

 

 

 

 

 

 

 

 

 

 

COURT NAME AND LOCATION
i] ACTION LI APPEAL U.S. District Court - Western District of Washington
DOCKET NO. DATE FILED 700 Stewart Street, Suite 2310, Seattle, WA 98101
2:20-cv-00107-BJR 1-23-2020
PLAINTIFF DEFENDANT
FOUR JAYS MUSIC COMPANY and Amazon.com, Inc., Amazon Digital Services LLC,
JULIA RIVA, Valleyarm Digital Limited, Lenandes Ltd, Giacomo Verani
and Limitless Int. Recordings,
COPYRIGHT ,
REGISTRATION NO. TITLE OF WORK AUTHOR OR WORK
1 See Exhibit 1 for List of Works
2
3
4
5

 

 

 

 

 

In the above-entitled case, the following copyright(s) have been included:

 

DATE INCLUDED INCLUDED BY

[_] Amendment (_] Answer [_} Cross Bill (_] Other Pleading

 

COPYRIGHT Ss iT = SR
REGISTRATION NO. TITLE OF WORK AUTHOR OF WORK

 

 

 

 

 

 

 

In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.

 

 

COPY ATTACHED
C Order

C] Judgment

WRITTEN OPINION ATTACHED

| Yes CO No

DATE RENDERED

 

 

CLERK
William M McCool

 

 

 

(BY) DEPUTYCLERK DATE
——
OS 4/24/2020

2) Upon filing of document adding copyright(s),
mail copy to Register of Copyrights

 

1) Upon initiation of action,
mail copy to Register of Copyrights

3) Upon termination of action,
mail copy to Register of Copyrights
DISTRIBUTION:

4) In the event of an appeal, forward copy to Appellate Court 5) Case File Copy

 
Case 2:20-cv-00107-BJR Document 3 Filed 01/24/20 Page 2 of 3

EXHIBIT |
10

11

12

13

14

15

16

17

18

Case 2:20-cv-00107-BJR Document 3 Filed 01/24/20 Page 3 of 3

Exhibit 1

List of Works

Composition

(Howdy Neighbor) Happy Harvest
By The River Sainte Marie
Clementine (from New Orleans)
Clementine (from New Orleans)
If You Feel Like Singing, Sing
Mem'ry Island

Nagasaki

One Sweet Letter From You

One Sweet Letter From You

That's Amore

There Will Never Be Another You
This Is Always

Ya Gotta Know How To Love

You Can't Shush Katie (The Gabbiest Gal In
Town)

You Can't Shush Katie (The Gabbiest Gal In
Town)
You Wonderful You

You Wonderful You

You'll Never Know

Authors

Harry Warren, Mack Gordon
Harry Warren, Edgar Leslie
Harry Warren, Henry Creamer
Harry Warren, Henry Creamer
Harry Warren, Mack Gordon
Harry Warren, Mack Gordon
Harry Warren, Mort Dixon

Harry Warren, Lew Brown, Sydney
Clare

Harry Warren, Lew Brown, Sydney
Clare

Harry Warren, Jack Brooks
Harry Warren, Mack Gordon
Harry Warren, Mack Gordon
Harry Warren, Bud Green

Harry Warren, Harry White, Henry
Creamer

Harry Warren, Harry White, Henry
Creamer

Harry Warren, Jack Brooks, Saul
Chaplin

Harry Warren, Jack Brooks, Saul
Chaplin

Harry Warren, Mack Gordon

Registration Number
EP47400
EP20364
£665729
E673858
EP47398
EP47396
E696275

£654521

E658837

EP72978
EP106434
EP7166
E£644087

£616826

E£634434

EP47399

EP112560
